 In the Matter of NINETEEN HUNDRED CORPORATIONandUNITED ELEC-TRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.,Case No. R4,537.Decided June 6, 1941Jurisdiction:household appliance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union until it is certified by the Board; proba-tionary employeesheldeligible to vote; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees including inspectors, but excluding supervisory employees, foremen,assistant foremen, timekeepers, draftsmen, experimental employees, watchmen,clerical and office employees.Mr. A. E. Brown,of St. Joseph, Mich., for the. Company.Mr. J. T. Go jack,of St. Joseph, Mich., for the Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1941, United Electrical, Radio & Machine Workersof America, C.. I. 0., herein called the Union, filed a petition withthe Regional Director for the Seventh Region (Detroit, Michigan)alleging that a question affecting commerce had arisen concerning therepresentation of employees of the Nineteen Hundred Corporation,St. Joseph, Michigan, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On April 21, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On April 29, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on May 8, 1941, at St. Joseph,32 N. L. R. B., No. 73.327 328DECISIONSOF NATIONALLABOR RELATIONS BOARDMichigan, before Robert J. Wiener, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Company and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard,to examineand cross-examine witnesses andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNineteen Hundred Corporation is a corporation organized underthe laws of the State of New York on May 16, 1929. It operates afactory and office at, St. Joseph, Michigan, which is the only plantinvolved in this case.The corporation is engaged in the manufactureand sale of washing machines, ironers, and other appliances for house-hold use.The Company purchases raw materials monthly to thevalue of $422,000, approximately 75 per cent of which are receivedfrom sources outside the State of Michigan.The Company sellsfinished products to the value of approximately $652,000 monthly,about 95 per cent of which are shipped to points outside the Stateof Michigan.U. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 1, 1941, the Union notified the Company of itsclaim to majority representation within the alleged appropriate unitand requested recognition and collective bargaining conferences.TheCompany declined recognition until the Union had been certified asbargaining agent by the Board.A report of the Regional Director,introduced into evidence at, the hearing, stated that the Union hadsubmitted evidence that it represented a substantial, number of em-ployees in the alleged appropriate unit.''iTheRegionalDirector's report did not state specifically the numberof members claimedby the Union within thealleged appropriate unit. NINETEEN HUNDRED CORPORATION329We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all production and maintenance employees,including inspectors, but excluding supervisory employees, foremen,assistant foremen, timekeepers, draftsmen, experimental employees,watchmen, clerical and office employees, constitute an appropriate unit.The Company disagreed with the Union only in that it urged the ex-clusion of inspectors from the unit on the ground that they 'are agentsof the management and that their duties are of a'confidential nature.Inspectors work at the end of the assembly line or bench and checkthe finished work for blue print tolerance and proper assembly andquality.They do not have authority to hire or discharge or toexercise discipline over the production men, although they can stopwork on the assembly when the checked products are not up tostandard.They report to different supervisors than do the ordinaryproduction employees.They are paid on the same basis as the pro-duction employees.The Company stated that it usually gives itsinspectors preferences when lay-offs are necessary.We shall includethe inspectors in the appropriate unit. 2We find that all production and maintenance employees of theCompany, including inspectors, but excluding supervisory employees,foremen, assistant foremen, timekeepers, draftsmen, experimentalemployees, watchmen, clerical and office employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to the employees of the Company the fall benefit of-their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.2Matter of Westinghouse Electric & Manufacturing CompanyandUnited Electrical,Radio and Machine Workers of America, Local 601,27 N L R B 1358; ChMatter ofRepublic Aircraft CorporationandInternational Union, United Automobile Workers ofAmerica,affiliated with the Congress of Industrial Organizations, [i0 NI.R B 269 330DECISIONSOF NATIONALLABOR RELATIONS BOARDVI. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Company contends that only those employees employed by iton March 1, 1941, should be eligible to vote in an election, because thatwas the date upon which the Union claimed a majority. The Union,however, desires that a current pay roll be utilized.Between March1 and May 7, 1941, the Company hired 115 new employees. Adoptionof the Company's demand would deprive those employees of a choicein the bargaining agent.Under the circumstances, we shall followour usual practice and direct that the employees of the Companyeligible to vote in the election shall be those in the appropriate unitemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction hereinafter.The Company further contends that employees whom it designatesas "probationary" should not be permitted to vote in the election.TheUnion wishes such employees to vote. It appears that it is the Com-pany's policy to regard all new employees as being on probation fora period of 3 months..At the end of that time, they automaticallyacquire the status of regular employees.There is no difference inpay between probationers and regular workers, and a change fromthe probationary to the regular status works no apparent concretechange either as to pay or working conditions except that group in-surance to which the employees are eligible does not become effectiveuntil a man has been employed 3 months. This provision, however,has been established by the insurance company and has no apparentconnectionwith the Company's labor policy.Since there is nosubstantial difference between the status of probationers and that ofthe regular employees they are entitled to vote in the election.3Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF THE LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Nineteen Hundred Corporation, St. Joseph,Michigan, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.8 SeeMatter of International Harvester CompanyandPattern Makers League of NorthAmerica, and Pattern Makers Association of Quad Cities C Vicinity (AFL),32 N. L. R. B.58. NINETEEN HUNDRED CORPORATION3312.All production and maintenance employees of the Company,including inspectors, but excluding supervisory employees, foremen,assistant foremen, timekeepers, draftsmen, experimental employees,watchmen, clerical and office employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, or National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Nineteen Hundred Corporation, St. Joseph, Michigan, an,election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Seventh Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all production and maintenanceemployees, including inspectors, of the Nineteen Hundred Corpora-tion, St. Joseph, Michigan, who were employed by it during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding super-visory employees, foremen, assistant foremen, timekeepers, draftsmen,experimental employees, watchmen, clerical and office employees, andemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by United Electrical,Radio & Machine Workers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining :